Citation Nr: 1031579	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-03 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at North Bay Hospital from December 24, 2005, 
to January 4, 2006.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of a Department of Veterans 
Affairs (VA) Medical Center that denied the Veteran's claim of 
entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at North Bay Hospital from December 24, 2005, 
to January 4, 2006.  
REMAND

Additional development is needed prior to further disposition of 
the claim.  

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2009).  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

The Veteran alleges that he should be reimbursed on the grounds 
that his medical condition was emergent and no VA or other 
government facility was feasibly available during his period of 
treatment.  The record reflects that on the day of admission to 
North Bay Hospital, the Veteran had requested to be transferred 
to the VA but was instead advised that the closest facility was 
preferable for his condition.  The Veteran does not have any 
health insurance.  

The Veteran reported to the emergency room at North Bay Hospital 
on December 24, 2005.  His wife had found him intoxicated and 
unresponsive on the floor of his home for an unknown amount of 
time with right upper extremity weakness, slurred speech, and an 
inability to ambulate.  At the time of his initial evaluation, 
the Veteran presented with increasing confusion, weakness, and 
complaints of abdominal discomfort.  He was noted to have a 
history of alcohol abuse and depression.  His blood pressure was 
90/60, and he was started on intravenous fluids.  The Veteran 
requested to be taken to the VA medical center, but he was 
advised that the closest facility was preferable for his 
condition and was admitted to North Bay Hospital.  The Veteran 
was initially diagnosed with alcohol intoxication for which he 
was a fall risk, rhabdomyolysis, acute renal failure, rule out 
cerebrovascular accident, chest pain, severe dehydration, 
hyponatremia, stress leukocytosis, mild chronic obstructive 
pulmonary disease, elevated transaminases, stress prophylaxis, 
and hypotension.  

Subsequent treatment records indicate that the Veteran 
experienced chest pain, gastric bleeding, continued right arm 
weakness and radiculopathy, and acute mental status change.  From 
December 24, 2005, to December 27, 2005, the Veteran underwent 
various diagnostic tests, including a CT scan and MRA of the 
brain, MRIs of the brain and neck, x-rays of the chest and 
abdomen, a myocardial perfusion study, and an ultrasound of the 
carotid arteries.  All tests revealed normal findings other than 
senescent changes of the aorta and dorsal spine, spinal stenosis 
in the cervical spine, mild plaque in the bilateral carotid 
artery bifurcations, and accelerated common carotid artery 
velocities and low diastolic velocities bilaterally.  

At a January 4, 2006, discharge examination, the Veteran was 
diagnosed with alcohol intoxication, acute renal failure that had 
been resolved, rhabdomyolysis, dehydration, and a right buttock 
ulcer.   

The Board finds that an emergent medical situation, as understood 
by a prudent lay person, existed at the time the Veteran arrived 
at North Bay Hospital.  There is significant documentation to 
conclude the Veteran's condition upon admission was believed to 
be of a possible emergent nature.  The Veteran had exhibited 
symptoms of increased confusion, right-sided weakness, and 
abdominal discomfort.  His blood pressure was 90/60, and he had 
to be started on intravenous fluids.  Among the Veteran's initial 
diagnoses were alcohol intoxication for which he was a fall risk, 
rhabdomyolysis, acute renal failure, rule out cerebrovascular 
accident, and chest pain.  The Board finds that the probative 
medical evidence shows that the physicians believed that the 
Veteran was having a possible stroke at the time of his admission 
to the emergency room.  It was reasonable and prudent for the 
Veteran and his treating physicians to feel that a delay in 
seeking immediate medical attention would have been hazardous to 
life or health. 

Having determined that the Veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether or not VA 
treatment was feasibly available to the Veteran at the time he 
received private treatment.  The Board notes that the Veteran had 
requested to be transferred to the VA medical center upon arrival 
at North Bay Hospital but was advised that the closest facility 
was preferable for his severe condition and was instead admitted 
to North Bay Hospital.  The Veteran was subsequently hospitalized 
at North Bay Hospital from December 24, 2005, to January 4, 2006.  
Upon discharge in January 2006, the Veteran was not found to have 
suffered a cerebrovascular accident.  He was instead diagnosed 
with alcohol intoxication, resolved acute renal failure, 
rhabdomyolysis, dehydration, and a right buttock ulcer.  While 
the Veteran's condition was emergent on admission, it is unclear 
to the Board when the Veteran's initially emergent condition had 
stabilized during his period of hospitalization at North Bay 
Hospital so that he could have been transferred to an available 
VA medical facility for further treatment.  In order to make an 
accurate assessment of the Veteran's claim, it is necessary to 
obtain a medical opinion regarding what date the Veteran's 
condition was no longer considered to be emergent and he was 
medically stable for transfer to an available VA facility. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a physician to review the 
Veteran's North Bay Hospital medical records 
for his period of hospitalization from 
December 24, 2005, to January 4, 2006.  
Inform the physician of the Board's 
determination that the Veteran's medical 
situation was emergent, as understood by a 
prudent lay person, at the time he was 
admitted to North Bay Hospital because of the 
suspected CVA.  Request that the physician 
determine on what date the Veteran's 
condition was no longer emergent and he was 
medically stable for transfer to a VA 
facility.

2.  Then, readjudicate the Veteran's claim of 
entitlement to payment or reimbursement for 
unauthorized medical expenses incurred from 
December 24, 2005, to January 4, 2006, based 
on the Board's determination that a medically 
emergent situation existed at the time of the 
Veteran's admission to North Bay Hospital and 
the date that the physician found the Veteran 
to be medically stable for transfer to a VA 
facility.  If the claim is denied, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


